Citation Nr: 1024016	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for  
posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from December 1973 to May 
1975.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 2008 rating decision, which denied the 
Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1973 to 
May 1975.  

2.  In May 2010, the Board was notified that the Veteran died 
in March 2010.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 
20.904, 20.1302 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, claimants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


ORDER

The appeal is dismissed.






____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


